DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The limitation “imaging assembly” in claim 9 meets all 3 prongs of the analysis set forth in MPEP § 2181 (I). The limitation meets prong (A) because “assembly” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “assembly”) is modified by functional language (“to receive ultrasound energy”). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for 
A review of the specification shows that a transducer of a catheter (PGpub [0058]) appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 4 recites the limitation “wherein the multi-frequency or broadband pulser signal is a 4-bit bipolar output signal with respect to ground”. Examiner notes that while applicant’s specification in [0091] of the PGPub discloses the signals are combined in the transformer to provide a 4-bit bipolar output signal with respect to ground, there does not appear to be sufficient disclosure for how two analog signals such as those output from DACs 302 and 303 would be combined to provide a 4-bit bipolar output signal without first converting the analog signal to a digital signal to provide a 4-bit (i.e. digital) signal. For these reasons, a person having ordinary skill in the art would not have recognized the inventor had possession of the claimed invention at the original time of filing. 

	Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 recites the limitation “wherein the multi-frequency or broadband pulser signal is a 4-bit bipolar output signal with respect to ground”. It is unclear how the multi-frequency or broadband pulser signal is a 4-bit (i.e. digital) bipolar output signal since the output of the transformer would be a combination of analog signals and in light of the 35 U.S.C. 112(a) rejection presented previously. For examination purposes, it has been interpreted to mean the circuit is a 4-bit circuit, however, clarification is required.
Claim 5 recites the limitation “an input to the first DAC”. It is unclear if this is the digital output of claim 1 or a different input to the DAC. For example, it is unclear if the limitations of claim 5 limit the “digital output” which is input to the DAC as being non-zero. For examination purposes, it has been interpreted to mean any input, however, clarification is required. 
Claim 5 recites the limitation “an input to the second DAC”. It is unclear if this is the digital output of claim 1, the input of claim 5 line 1, or a different input. For examination purposes, it has been interpreted to mean any input, however, clarification is required. 
Claim 9 recites the limitation “an imaging assembly configured to receive ultrasound energy reflected by the target blood vessel”. It is unclear if the imaging assembly is the same as the ultrasonic transducer, is a different transducer, or is a catheter in light of the 112(f) interpretation and [0058] of applicant’s PGpub which discloses the ultrasound transducer may be configured to emit ultrasound energy towards the blood vessel wall and receive reflected energy from the blood vessel wall. In view of the corresponding disclosed structure, it appears that the imaging assembly and transducer are the 
Claim 10 recites the limitation “a receiver configured to receive and decompose said reflected ultrasound energy”. It is unclear if the receiver is the same as the imaging assembly (or the ultrasonic transducer) since both the receiver and imaging assembly are recited as being configured to receive the reflected ultrasound energy or if this is a separate element from the imaging assembly. For examination purposes, it has been interpreted to mean any receiver (e.g. the imaging assembly, transducer, or a different receiver), however, clarification is required.
Claim 13 recites the limitation “wherein the plurality of individual subband signals includes a full bandwidth signal and at least one subband signal”. The at least one subband signal appears to be a self-referential since subband signal is already included in “the plurality of individual subband signals” and it is unclear what the difference between the individual subband signals and the at least one subband signal is. Further, the limitation as introduced requires a plurality of individual subband signals, and then is recited in claim 13 as “at least one” which is inclusive of one and therefore contradicts the plurality introduced. Last, it is unclear how a full bandwidth signal can be considered a subband.
The term “low frequency” in claim 13 is a relative term which renders the claim indefinite. The term “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what is considered a low frequency since no standard is presented in the specification. For examination purposes, it has been interpreted to mean any frequency which may be respectively lower than another frequency.
The term “high frequency” in claim 13 is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope It is unclear what is considered a high frequency since no standard is presented in the specification. For examination purposes, it has been interpreted to mean any frequency which may be respectively higher than another frequency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wright et al. (US 5549111 A), hereinafter Wright.
Regarding claim 1,
Wright discloses a pulser (at least fig. 6 (T400) and corresponding disclosure in at least col. 34 lines 20-49) comprising:
	A binary to bipolar converter (at least fig. 10 (T802) and corresponding disclosure in at least col. 34 lines 20-49 which disclose a binary input and the outputs are provided to two DACs one for 
	A first digital to analog converter (DAC) (at least fig. 10 (T804) and corresponding disclosure in at least Col. 34 lines 20-49) to convert a digital output of the binary to bipolar converter (T802) (Col. 34 lines 20-49 which discloses the output of the binary to bipolar converter are provided to the two DACs) to a first analog output (Examiner notes the digital to analog converter converts digital inputs to analog outputs)
	A second DAC (at least fig. 10 (T806) and corresponding disclosure in at least Col. 34 lines 20-49) configured to convert a digital output of the binary to bipolar converter (T802) (Col. 34 lines 20-49 which discloses the output of the binary to bipolar converter are provided to the two DACs) to a second analog output (Examiner notes the digital to analog converter converts digital inputs to analog outputs)
	A first voltage amplifier (at least fig. 10 (808 and 812) and corresponding disclosure in at least col. 34 line 63- col. 35 line 9. Examiner notes the combination of the current amplifier and the high voltage amplifier are interpreted as a voltage amplifier since they comprise voltage amplifiers) configured to amplify the first analog signal (at least fig. 10 shows the first analog signal from the DAC 804 as an input to the first voltage amplifier)
	A second voltage amplifier (at least fig. 10 (810 and 814) and corresponding disclosure in at least col. 34 line 63- col. 35 line 9. Examiner notes the combination of the current amplifier and the high voltage amplifier are interpreted as a voltage amplifier since they comprise voltage amplifiers) configured to amplify the second analog signal (at least fig. 10 shows the second analog signal from the DAC T806 as an input to the second voltage amplifier)
	And a transformer (at least fig. 8 (816) and corresponding disclosure in at least col. 34 line 63- col. 35 line 9) configured to combine the amplified first analog signal (output from 812) and the 

Regarding claim 3,
Wright further discloses wherein the first and second DACs are unipolar DACs (col. 34 lines 20-49 which discloses two DACs one for positive values and one for negative (i.e. are unipolar for positive and negative, respectively). 

Claim 2 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wright as evidenced by NPL Bayer (“Anti-aliasing filter”).
Wright further discloses a filter to remove aliasing which is necessarily a low pass filter (at least fig. 10 (T820) and corresponding disclosure in at least col. 35 lines 1-9) configured to pass the pulser signal and reduce second and third harmonics (col. 35 lines 1-9 which disclose the output filter is to reduce aliasing products generated by the DACs. Examiner notes that aliasing products would include second and third harmonics. Examiner notes an anti-alias filter at the output of a DAC is a low pass filter as evidenced by Bayer pg. 1).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wright in view of Sarr (US 4799177 A).
Regarding claim 4
Wright teaches the elements of claim 1 as previously stated. Wright further teaches wherein the pulser signal is a bipolar signal with respect to ground (Examiner notes the signals to the first and second DAC are positive and negative respectively, therefore when combined by the transformer, the signal is bipolar)
It is unclear if the bipolar signal is a 4-bit signal. 
Sarr, in a similar field of endeavor involving ultrasound imaging, teaches a pulser (at least fig. 2 and corresponding disclosure in at least col. 5 lines 20-34) configured to output a 4-bit pulser signal (col. 5 lines 20-34 which disclose the counter 120 is a 4-bit counter which outputs 4-bit binary counts to the pulser circuitry).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Wright to include a 4-bit signal in order to provide corresponding signals to 4 different channels accordingly, for example. Such a modification amounts to merely an obvious matter of design choice absent criticality or unexpected results and therefore renders the claim obvious (MPEP 2144.04).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wright in view of Carickhoff (US 456890 A) or Falik et al. (US 20020175835 A1), hereinafter Falik. 
Regarding claim 5,
Wright teaches the elements of claim 1 as previously stated. It appears that the first DAC consumes power only when an input to the first DAC is non-zero, and the second DAC consumes power only when an input to the second DAC is non-zero (Examiner notes that the DAC would not consume  power if the inputs were zero)
Carickhoff, in a similar field of endeavor involving electrical circuitry, teaches wherein a DAC (at least fig. 1 (36) and corresponding disclosure in at least) consumes power only when an input to the DAC is non-zero (col. 5 lines 45-57 which discloses when input is zero the DAC is disabled)
Alternatively Falik, in a similar field of endeavor involving electrical circuitry teaches a wherein a DAC consumes power only when an input to the DAC is non-zero ([0073] which discloses in the low power mode, the D/A is disabled (i.e. not consuming power) by providing an input of zero zero)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Wright to include power consumption of the DAC as taught by Carickhoff or Falik in order to employ power saving when no signal is being input to the system. Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results regarding power conservation and renders the claim obvious (MPEP 2143). 

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wright in view of Shifrin (US 6437216 B1)
Regarding claim 6,
Wright teaches the elements of claim 1 as previously stated. Wright fails to explicitly teach wherein the first and second voltage amplifiers are operated as class B with no quiescent current.

Wherein the first and second voltage amplifiers are Class B amplifiers with no quiescent current ([0059] which discloses the operational amplifiers separate their output current into positive and negative components using complementary Class B output stages. Examiner notes a Class B amplifier would have no quiescent current). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Wright to include Class B amplifiers as taught by Shifrin in order to increase efficiency of the amplification (Shifrin [0006]). Such a modification amounts to merely a simple substitution of one known amplifier for another rendering the claim obvious (MPEP 2143).

Regarding claim 8,
Wright teaches the elements of claim 1 as previously stated. Wright fails to explicitly teach wherein the first and second voltage amplifiers each have a cascode configuration. 
Shifrin, in a similar field of endeavor involving ultrasound imaging, teaches a pulser (at least fig. 3 (500) and corresponding disclosure in at least [0031]) a first amplifier (at least fig. 3 (512) and corresponding disclosure in at least [0037]) configured to amplify a first analog signal from a DAC (at 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to  have modified the system of Wright to include cascode amplifiers as taught by Shifrin in order to expand the effective bandwidth of the amplifiers (Shifrin [0044]). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wright in view of Vik et al. (US 5920282 A), hereinafter Vik.
Wright teaches the elements of claim 1 as previously stated. Wright fails to explicitly teach wherein the first and second voltage amplifiers are operated as Class AB. 
Vik, in a similar field of endeavor involving pulser systems, teaches a pulser (at least fig. 4 (10) and corresponding disclosure in at least col. 3 lines 2-19) comprising an amplifier (at least fig. 4 (30) and corresponding disclosure in at least col. 3 lines 2-19) is operated as class AB (Col. 2 which discloses the use of a class AB amplifier)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Wright to include a class AB amplifier as taught by Vik in order to reproduce a pulse-shaped input accordingly. Such a modification amounts to merely a simple substitution of one known amplifier for another according to the effects desired and renders the claim obvious (MPEP 2143). 
Examiner notes in the modified system, both the first and second amplifiers would operate as class AB in order to provide the desired pulse accordingly. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Altmann et al. (US 20060253031 A1), hereinafter Altmann in view of Wright.
Regarding claim 9,
	Altmann teaches an intravascular ultrasound imaging system (at least fig. 1 (20) and corresponding disclosure in at least [0137]) comprising:
	A pulser ([0160] which discloses an ultrasound driver for driving the ultrasound transducers)
	An ultrasound transducer (at least fig. 2 (40) and corresponding disclosure in at least [0150]) configured to be energized by an pulser signal ([0160] which discloses ultrasound driver (pulser) for driving the ultrasound transducers) to emit ultrasound energy towards a target blood vessel ([0162]-[0163] which discloses the catheter 28 scans the target structure and further discloses a target structure may refer to a blood vessel)
	An imaging assembly (at least fig. 2 (40) and corresponding disclosure in at least [0150]) configured to receive ultrasound energy reflected by the target ([0150] which discloses the  transducers switch to a receiving mode for receiving ultrasound signals reflected from the surrounding tissue and Claim 1 which recites receiving ultrasonic echoes reflected from the target).  
	It is unclear if the pulser includes a binary to bipolar converter, a first digital to analog converter (DAC) to convert a digital output of the binary to bipolar converter to a first analog output, a second DAC to convert a digital output of the binary to bipolar converter to a second analog output, a first voltage amplifier configured to amplify the first analog signal, a second voltage amplifier configured to amplify the second analog signal, and a transformer configured to combine the amplified first analog signal and amplified second analog signal and output a multi-frequency pulser signal.
Nonetheless, Wright, in a similar field of endeavor involving ultrasound imaging, teaches an ultrasound system (at least fig. 2A (R-20) and corresponding disclosure in at least Col. 10 lines 57-67) comprising:

	A binary to bipolar converter (at least fig. 10 (T802) and corresponding disclosure in at least col. 34 lines 20-49 which disclose a binary input and the outputs are provided to two DACs one for positive values and one for negative. Thus the output is bipolar since the encoder outputs a positive and negative value accordingly)
	A first digital to analog converter (DAC) (at least fig. 10 (T804) and corresponding disclosure in at least Col. 34 lines 20-49) to convert a digital output of the binary to bipolar converter (T802) (Col. 34 lines 20-49 which discloses the output of the binary to bipolar converter are provided to the two DACs) to a first analog output (Examiner notes the digital to analog converter converts digital inputs to analog outputs)
	A second DAC (at least fig. 10 (T806) and corresponding disclosure in at least Col. 34 lines 20-49) configured to convert a digital output of the binary to bipolar converter (T802) (Col. 34 lines 20-49 which discloses the output of the binary to bipolar converter are provided to the two DACs) to a second analog output (Examiner notes the digital to analog converter converts digital inputs to analog outputs)
	A first voltage amplifier (at least fig. 10 (808 and 812) and corresponding disclosure in at least col. 34 line 63- col. 35 line 9. Examiner notes the combination of the current amplifier and the high voltage amplifier are interpreted as a voltage amplifier since they comprise voltage amplifiers) configured to amplify the first analog signal (at least fig. 10 shows the first analog signal from the DAC 804 as an input to the first voltage amplifier)
	A second voltage amplifier (at least fig. 10 (810 and 814) and corresponding disclosure in at least col. 34 line 63- col. 35 line 9. Examiner notes the combination of the current amplifier and the high voltage amplifier are interpreted as a voltage amplifier since they comprise voltage amplifiers) 
	And a transformer (at least fig. 8 (816) and corresponding disclosure in at least col. 34 line 63- col. 35 line 9) configured to combine the amplified first analog signal (output from 812) and the amplified second analog signal (output from 814) and configured to output a multi-frequency pulser signal (Col. 6 line 13-28 which discloses the center frequency of each excitation pulse must vary as a function of scanline over a large frequency range, even for a particular transducer)
	 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Altmann, to include a pulser as taught by Wright in order to provide an improved spatial resolution in the central portion of view while maintaining good imaging performance towards the outer edge regions (Wright col. 2 lines 8-17). Such a modification amounts to merely a simple substitution of one known pulser for another which achieves the same results of providing the necessary driving pulses for operating the transducer and renders the claim obvious (MPEP 2143).

Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Altmann and Wright as applied to claim 9 above and further in view of Oelze (US 20090209858 A1).
Regarding claim 10,
Altmann, as modified, teaches the elements of claim 9 as previously stated. Altmann further teaches further comprising a receiver configured to receive and process said reflected ultrasound energy (at least fig. 2 (40) and corresponding disclosure in at least [0150]) configured to receive ultrasound energy reflected by the target ([0150] which discloses the  transducers switch to a receiving mode for receiving ultrasound signals reflected from the surrounding tissue and Claim 1 which recites receiving 
Altmann fails to explicitly teach wherein the receiver is configured to decompose said reflected ultrasound energy into a plurality of individual subband signals, individually processes said plurality of subband signals, and then reconstitute said plurality of subband signals into one or more imaging signals representing the target blood vessel.
Oelze, in a similar field of endeavor involving ultrasound imaging, teaches an ultrasound imaging system comprising a receiver configured to received and decompose reflected ultrasound energy into a plurality of individual subband signals ([0027] which discloses the controller causes a transducer (i.e. receiver) to receive an altered coded ultrasound signal from the object (i.e. reflected ultrasound energy), decode the ultrasound signal to attain a desired bandwidth, subdivide (i.e. decompose) the attained bandwidth of the decoded ultrasound signal into a plurality of subbands), individually process said plurality of subband signals ([0027] which discloses the controller operates to cause the transducer to generate an image (i.e. process) for each subband from signals included in each subband), and then reconstitute said plurality of subband signals into one or more imaging signals (at least claim 6 which recites aggregating (i.e. reconstituting) the image of each sub-band to create a composite image (i.e. one or more imaging signals and claim 17 which discloses the controller is operative to combine the image of each sub-band to create a composite image. Examiner notes the controller operates the transducer and thus the transducer performs the processing functions accordingly).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Altmann, as currently modified to include processing the reflected ultrasound energy according to Oelze in order to enhance the axial resolution and bandwidth of the imaging system (Oelze [0009]). Such a modification amounts to merely a combination of prior art 
Examiner notes in the modified system the imaging signals would represent the target blood vessel of Altmann.

Regarding claim 13,
Altmann, as modified, teaches the elements of claim 10 as previously stated. Oelze further teaches wherein the plurality of subband signals includes a full-bandwidth signal and at least one subband signal, and the at least one subband signal is a low frequency subband signal or a high frequency subband signal ([0050] which discloses applying FC with subbands that have the same bandwidth as the full-width. Examiner notes the plurality of subbands which have the same bandwidth as the full-width case would comprise a full-bandwidth signal (i.e. same bandwidth as full width) and at least one subband signal that is a low frequency subband signal or a high frequency subband signal. Examiner notes the identified subbands have been considered to be either low or high frequency subband signals in its broadest reasonable interpretation and in light of the 35 U.S.C. 112(b) rejection above since the full-width signal would contain low frequency signals and/or high frequency signals)

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Altmann, Wright, and Oelze as applied to claim 10 above and further in view of Ishrak et al. (US 6048312 A), hereinafter Ishrak.
Regarding claim 11,
Altmann, as modified, teaches the elements of claim 10 as previously stated. Oelze further teaches wherein the receiver is configured to reconstitute said plurality of subband signals into one or 
Nonetheless, Ishrak, in a similar field of endeavor involving ultrasound imaging teaches non-linearly combining a plurality of ultrasound images to create a composite image (col. 8 lines 52-65 which disclose three B-mode image frames can be combined in a non-linear manner to form a composite image).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Altmann, as currently modified, to include non-linearly combining the images as taught by Ishrak in order to form the composite image accordingly. Such a modification amounts to merely a simple substitution of one known combining method for another rendering the claim obvious (MPEP 2143).

Regarding claim 12,
Altmann, as modified, teaches the elements of claim 10 as previously stated. Oelze further teaches wherein the receiver is configured to reconstitute said plurality of subband signals into one or more imaging signals by combining said individually processed plurality of subband signals (at least claims 6 and 17).
	It appears the combination is a linear combination according to claims 7 and 18 which disclose the composite image is created from an average of the combined/aggregated images.
	Nonetheless, Ishrak, in a similar field of endeavor involving ultrasound imaging teaches linearly combining a plurality of ultrasound images to create a composite image (col. 8 lines 52-65 which disclose three B-mode image frames can be combined in a linear manner to form a composite image).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Altmann, as currently modified, to include linearly combining the .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Altmann and Wright as applied to claim 9 above as evidenced by NPL Bayer (“Anti-aliasing filter”).
Regarding claim 14,
Altmann, as modified, teaches the elements of claim 9 as previously stated. Wright further teaches that the pulser that was incorporated into Altmann includes a filter to remove aliasing which is necessarily a low pass filter (at least fig. 10 (T820) and corresponding disclosure in at least col. 35 lines 1-9) configured to pass the pulser signal and reduce second and third harmonics (col. 35 lines 1-9 which disclose the output filter is to reduce aliasing products generated by the DACs. Examiner notes that aliasing products would include second and third harmonics. Examiner notes an anti-alias filter at the output of a DAC is a low pass filter as evidenced by Bayer pg. 1)  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE L KLEIN whose telephone number is (571)270-5204. The examiner can normally be reached Mon-Fri 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BROOKE LYN KLEIN/Examiner, Art Unit 3793          

/AMANDA LAURITZEN MOHER/Primary Examiner, Art Unit 3793